Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 					
Introduction 
2.  	The following is an Allowance in response to the communications received on August 16, 2021. Claims 1-11, 13, and 21-28 are pending and allowed herein.
 					
Continued Examination Under 37 CFR 1.114
 3. 	A request for continued examination under 37 CFR 1 .114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submissions filed on August 16, 2021 has been entered.

				Response to Amendments
4. 	The Double Patenting rejection as set forth in the previous Office Action is withdrawn in response to Applicant's amendments.

Terminal Disclaimer
5.        	The terminal disclaimer filed on March 1, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  has been reviewed and is accepted.  The terminal disclaimer has been recorded.
			

					Reasons for Allowance
6.  	The following is an examiner's statement of reasons for allowance:
 	The closest applicable prior art is Hanson et al. (U.S. Patent No. 6,457,045 herein referred to Hanson) in view of Nutt et al (U.S. Patent Application Publication No. U.S. Patent Application Publication No. 2014/024473) in view of in further view of Citron 2007/0022167 A‘ (hereinafter “Citron’), and Edlund (U.S. Patent Application Publication No. 2005/0102245 A1 herein referred to Edlund)
 	The Examiner is in agreement with arguments submitted by the Applicant on September 30, 2020 (Pages 12-13 in particular). Applicant’s arguments, render the claims novel and unobvious. Therefore the Examiner is allows the case.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."	 

Conclusion
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO 892 form.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMAIN JEANTY whose telephone number is (571)272-6732. The examiner can normally be reached M-F 9AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.